             Case 1:20-cv-00298-LY-DH Document 90 Filed 12/01/20 Page 1 of 5




 1                                UNITED STATES DISTRICT COURT
 2                                 WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION
 3
   DR. JEROME CORSI and
 4 LARRY KLAYMAN,
 5                  Plaintiffs,
                                                                 CAUSE NO. 1:20-CV-00298-LY-AWA
 6
            vs.
 7                                                                    DEFENDANTS’ JOINT
   INFOWARS, LLC, FREE SPEECH                                     DESIGNATION OF WITNESSES,
 8 SYSTEMS, LLC, ALEX E. JONES, DAVID                               EXPERTS, AND EXHIBITS
   JONES, OWEN SHROYER, and ROGER
 9 STONE,
10                  Defendants.
11
12          Pursuant to the Scheduling Order, § 2 (Dkt. No. 46), Defendants Infowars, LLC, Free Speech

13 Systems, LLC, Alex E. Jones, Owen Shroyer, David Jones, and Roger Stone, (“Defendants”) by and
14 through their undersigned counsel of record, hereby designate their potential witnesses, testifying
15
     experts, and proposed exhibits as follows:1
16
            1. Potential Witnesses
17
            Defendants designate the following potential witnesses:
18
                    a. Larry Klayman;
19                  b. Jerome Corsi;
20                  c. Roger Stone;
21                  d. Alex Jones;
                    e. Owen Shroyer;
22
                    f. David Jones;
23
                    g. Dina James c/o Larry Klayman;
24
25   1
     Defendants note that Plaintiffs failed to make their required designations as required by November
26 1, 2020. In the absence of witnesses and exhibits, they cannot present any evidence in support of their
   claims or damages, and such claims should, therefore, be dismissed with prejudice. In the alternative,
27 the Court should dismiss this matter for want of prosecution.
28                                                       -1-
                              Defendants’ Designation of Witnesses, Experts, and Exhibits
                                              1:20-CV-00298-LY-AWA
             Case 1:20-cv-00298-LY-DH Document 90 Filed 12/01/20 Page 2 of 5




                    h. Oliver Peer c/o Larry Klayman;
 1
                    i.   Thomas Fitton of Judicial Watch;
 2
                    j.   Any witnesses identified by any party or third-party in discovery; and
 3                  k. Any witnesses identified in the Amended Complaint.
 4          Defendants reserve the right to supplement this list upon discovery or should Plaintiffs be
 5 permitted to designate any witnesses, despite their failure to do so by their November 1, 2020 deadline.
 6
            2. Testifying Experts
 7
            Defendants designate no testifying experts at this time, but reserve the right to supplement
 8 this designation as to any expert, whether initial or rebuttal, should Plaintiffs be permitted to designate
 9 any expert witnesses, despite their failure to do so by their November 1, 2020 deadline.2
10

11          3. Proposed Exhibits
            Defendants designate the following proposed exhibits:
12
                    a. The October 26, 2018 Video as referenced in the Amended Complaint;
13
                    b. The January 18, 2019 Video as referenced in the Amended Complaint;
14                  c. The January 17, 2019 Video as referenced in the Amended Complaint;
15                  d. The January 21, 2019 Video as referenced in the Amended Complaint;

16                  e. Any documents referenced in the Amended Complaint;
                    f. The complete docket and filings in Larry Klayman v. Roger Stone, CACE19002672,
17
                         Broward County (Fla. 17th Jud. Cir. filed Feb. 5, 2019);
18
                    g. The complete docket and filings in Larry Klayman v. Infowars, et al., Case No. 0:20-
19                       cv-61912 (S.D. Fla.);
20                  h. The complete docket and filings in Larry Klayman v. Roger Stone, CACE19011394
21                       Broward County (Fla. 17th Jud. Cir. filed May 28, 2019);
                    i.   The complete docket and filings in Dr. Jerome Corsi vs. Roger Stone, Newsmax Media,
22
                         Inc., Christopher Ruddy, Cassandra Fairbanks, John Cardillo, & John Bachman, Case No.
23
                         50-2019-CA-013711-XXXX-MB, Palm Beach County (Fla. 15th Jud. Cir. filed
24
                         Oct. 23, 2019);
25
26   2
     No Rule 26(a)(2)(B) disclosure is being made in light of the non-designation of any expert at this
   time, but Defendants reserve the right to make such disclosure in the event Plaintiffs are belatedly
27 permitted to designate any expert.
28                                                       -2-
                              Defendants’ Designation of Witnesses, Experts, and Exhibits
                                              1:20-CV-00298-LY-AWA
     Case 1:20-cv-00298-LY-DH Document 90 Filed 12/01/20 Page 3 of 5




          j.   The complete docket and filings in Larry Klayman v. Roger Stone, Peter T. Santilli, and
 1
               Deborah Jordan, 50-2019-CA-015104-XXXX-MB, Palm Beach County (Fla. 15th
 2
               Jud. Cir. filed Nov. 25, 2019);
 3        k. The complete docket and filings in Dr. Jerome Corsi vs. Roger Stone, CACE20004473,
 4             Broward County (Fla. 17th Jud. Cir. filed Mar. 11, 2020);
 5        l.   The complete docket and filings in Corsi v. Newsmax Media, et al., Case No. 9:20-
               cv-81396-RAR (S.D. Fla. removed Aug. 25, 2020);
 6
          m. The complete docket and filings in Klayman v. Infowars, et al., Case No. 9:20-cv-
 7
               80614-RKA (S.D. Fla. filed Apr. 8, 2020);
 8        n. The complete docket and filings in Corsi v. Stone, Case No. 1:19-cv-00324 (D.D.C.
 9             filed Feb. 7, 2019);
10        o. The complete docket and filings in Corsi & Klayman v. Caputo & Stone., Case No.

11             1:19-cv-01573 (D.D.C. removed May 29, 2019);
          p. Corporate documents identifying the owners/members of Free Speech Systems,
12
               LLC;
13
          q. Corporate documents identifying the owners/members of InfoWars, LLC;
14        r. In re Bundy, 840 F.3d 1034(9th Cir. 2016);
15        s. Stern v. Burkle, 867 N.Y.S.2d 20 (Sup. Ct. 2008);

16        t. Wire Rope Importers’ Ass’n v. United States, 18 C.I.T. 478(Ct. Int’l Trade 1994);
          u. Material Supply Int'l, Inc. v. Sunmatch Indus., Co., No. Civ. A. 94–1184, 1997 WL
17
               243223 (D.D.C. May 7, 1997), aff'd in part and reversed in part, 146 F.3d 983 (D.C.
18
               Cir. 1998);
19        v. Alexander v. FBI, 186 F.R.D. 197 (D.D.C. 1999);
20        w. Judicial Watch of Fla., Inc. v. U.S. Dep't of Justice, 159 F.Supp.2d 763 (D.D.C. 2001);
21        x. Dely v. Far E. Shipping Co., 238 F.Supp.2d 1231 (W.D. Wash. 2003);
          y. Klayman v. City Pages, 650 Fed. Appx. 744 (11th Cir. 2016);
22
          z. In re Klayman, 228 A.3d 713 (D.C. 2020);
23
          aa. In re Klayman, 17-BD-063, Report & Recommendation (Oct. 2, 2020);
24
          bb. Farah v. Esquire Magazine, Inc., 863 F. Supp. 2d 29, 37 (D.D.C. 2012), aff'd sub nom.
25             Farah v. Esquire Magazine, 736 F.3d 528 (D.C. Cir. 2013);
26        cc. Letter from Special Counsel to David E. Gray, November 2018, draft re: Corsi

27             plea agreement. Case 1:20-cv-00298-LY Document 70-2 Filed 09/16/20;

28                                               -3-
                      Defendants’ Designation of Witnesses, Experts, and Exhibits
                                      1:20-CV-00298-LY-AWA
             Case 1:20-cv-00298-LY-DH Document 90 Filed 12/01/20 Page 4 of 5




                     dd. Any and all documents referenced in the Amended Complaint; and
 1
                     ee. Any and all documents produced by any party or third-party in discovery in this
 2
                         matter.
 3          Defendants reserve the right to supplement this list upon discovery or should Plaintiffs be
 4 permitted to designate any proposed exhibits, despite their failure to do so by their November 1, 2020
 5 deadline.
   Dated: December 1, 2020
 6
                                              Respectfully submitted,
 7
 8   /s/ Marc J. Randazza                                    /s/David S. Wachen
     Marc J. Randazza (pro hac vice)                         David S. Wachen
 9   Jay M. Wolman (pro hac vice)                            Admitted Pro Hac Vice
     RANDAZZA LEGAL GROUP, PLLC                              WACHEN LLC
10   2764 Lake Sahara Drive, Suite 109                       11605 Montague Court
11   Las Vegas, NV 89117                                     Potomac, MD 20854
     (702) 420-2001                                          (240) 292-9121
12   ecf@randazza.com                                        (f) (301) 259-3846
                                                             david@wachenlaw.com
13   Bradley J. Reeves (TX Bar No. 24068266)
     REEVES LAW, PLLC                                 Gregory P. Sapire
14   702 Rio Grande Street, Suite 306                 State Bar of Texas No. 00791601
     Austin, TX 78701                                 SOLTERO SAPIRE MURRELL PLLC
15   (512) 827-2246                                   7320 N MoPac Expy., Ste. 309
     brad@brtx.law                                    Austin, TX 78731
16
                                                      (737) 202-4875
17   Attorneys for Defendants,                        (f) (512) 359-7996
     InfoWars, LLC, Free Speech Systems, LLC, Alex E. greg@ssmlawyers.com
18   Jones, and Owen Shroyer
                                                      Attorneys for Defendant David Jones
19
20
     /s/Robert Buschel
21   Robert C. Buschel
     (admitted W.D. Texas)
22   BUSCHEL GIBBONS, P.A.
     One Financial Plaza
23   100 S.E. Third Avenue, Suite 1300
     Fort Lauderdale, FL 33394
24
     (954) 530-5301
25   Buschel@BGlaw-pa.com

26   Attorneys for Defendant Roger J. Stone

27
28                                                        -4-
                               Defendants’ Designation of Witnesses, Experts, and Exhibits
                                               1:20-CV-00298-LY-AWA
            Case 1:20-cv-00298-LY-DH Document 90 Filed 12/01/20 Page 5 of 5




                                                                       Civil Action No.: 1:20-CV-00298-LY
 1
 2                                  CERTIFICATE OF SERVICE

 3         I HEREBY CERTIFY that on the 1st day of December, 2020, a true and correct copy of the
 4 foregoing document is being served via Notice of Electronic Filing through the Court’s the CM/ECF
 5 system per Local Rule CV-5(a)(3).
 6
 7                                                  Respectfully Submitted,

 8                                                  /s/Marc J. Randazza
                                                    Marc J. Randazza
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                    -5-
                           Defendants’ Designation of Witnesses, Experts, and Exhibits
                                           1:20-CV-00298-LY-AWA
